04/26/2021


1
                                                                                                    Case Number: DA 20-0490


2

3
                         IN THE SUPREME COURT OF THE STATE OF MONTANA
4
                              SUPREME COURT CAUSE NO. DA 20-0490
                                                          )
5
     IN RE THE MARRIAGE OF:                               ) SUPREME COURT CAUSE No. DA 20-0490
     LOUISE SCHAUB,                                       ) DISTRICT COURT CAUSE No. DR-09-075_
6
                                                          )
                           Appellant,                     )
7
               vs.                                        )     ORDER GRANTING EXTENSION
                                                          )     OF TIME TO FILE APPELLANT’S
8                                                                       REPLY BRIEF
     DENNIS SCHAUB,                                       )
                                                          )
9
                           Appellee.                      )
10
               UPON REVIEW of the Appellant’s Motion for Extension of Time to File Appellant’s Reply Brief
11
     (Unopposed) and with good cause being shown;
12
               IT IS HEREBY ORDERED that the Appellant’s deadline to file their Reply Brief to the
13
     Appellee’s Response Brief is hereby VACATED and RESET for the 31st day of May, 2021.
14
               No further extensions will be granted.
15
               Electronically signed and dated below.
16

17   CC:
           -   Appellant, c/o Patrick F. Flaherty
18         -   Appellee, c/o Jeremy S. Yellin

19

20

21

22

23

24
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

            Electronically signed by:
                  Mike McGrath
     Chief Justice, Montana Supreme Court
                  April 26 2021